Title: From Thomas Jefferson to United States Senate, 15 January 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                  
                  The posts of Detroit and Mackinac having been originally intended, by the governments which established and held them, as mere Depots for commerce with the Indians, very small cessions of land around them were obtained or asked from the Native proprietors, and these posts depended for protection on the strength of their garrisons. the principles of our government leading us to the emploiment of such moderate garrisons, in time of peace, as may merely take care of the post, and to a reliance on the neighboring militia for it’s support in the first moments of war, I have thought it would be important to obtain from the Indians such a cession in the neighborhood of these posts, as might maintain a militia proportioned to this object: and I have particularly contemplated with this view the acquisition of the Eastern moiety of the peninsul between lakes Michigan & Huron, comprehending the waters of the latter, & of Detroit river, so soon as it could be effected with the perfect good will of the Natives. Governor Hull was therefore appointed a Commissioner to treat with them on this subject, but was instructed to confine his propositions, for the present, to so much of the tract before described as lay South of Saguina bay & round to the Connecticut reserve so as to consolidate the new with the present settled country. the result has been an acquisition of so much only of what would have been acceptable as extends from the neighborhood of Saguina bay to the Miami of the lakes, with a prospect of soon obtaining a breadth of two miles for a communication from the Miami to the Connecticut reserve. the Treaty for this purpose, entered into with the Ottoways, Chippeways, Wyandots & Pottewatamies at Detroit, on the 17th. of November last, is now transmitted to the Senate, & I ask their advice & consent as to it’s ratification.
                  I communicate herewith such papers as bear any material relation to the subject.
                  
                     Th: Jefferson 
                     
                     Jan. 15. 1808.
                  
               